Title: To George Washington from Lieutenant General Thomas Gage, 13 August 1775
From: Gage, Thomas
To: Washington, George



Sir
Boston 13th August 1775.

To the Glory of Civilized Nations, humanity and War have been compatible; and Compassion to the subdued, is become almost a general system.
Britons, ever preeminent in Mercy, have outgone common examples, and overlooked the Criminal in the Captive. Upon these principles your Prisoners, whose Lives by the Laws of the

Land are destined to the Cord, have hitherto been treated with care and kindness, and more comfortably lodged then the King’s Troops in the Hospitals, indiscriminately it is true, for I Acknowledge no Rank that is not derived from the King.
My intelligence from your Army would justify severe recrimination. I understand there are of the King’s faithfull Subjects, taken sometime since by the Rebels, labouring like Negro Slaves, to gain their daily Subsistence, or reduced to the Wretched Alternative, to perish by famine, or take Arms against their King and Country. Those who have made the Treatment of the Prisoners in my hands, or of your other Friends in Boston, a pretence for such Measures, found Barbarity upon falsehood.
I would willingly hope Sir, that the Sentiments of liberality, which I have always believed you to possess, will be exerted to correct these misdoings. Be temperate in political disquisition, give free Operation to truth, and punish those who decieve and misrepresent, and not only the effects, but the Causes of this unhappy Conflict will be removed.
Should those under whose usurped Authority you Act, controul such a disposition, and dare to call severity retaliation, to God who knows all hearts be the appeal for the dreadfull consequences. I trust that British Soldiers Asserting the rights of the State, the Laws of the Land, the being of the Constitution, will meet all Events with becoming fortitude. They will court Victory with the Spirit their cause inspires, and from the same Motive will find the patience of Martyrs under misfortune.
Till I read your insinuations in regard to Ministers, I concieved that I had acted under the King: Whose wishes, it is true, as well as those of his Ministers, and of every honest Man have been to see this unhappy Breach forever closed, but unfortunately for both Countrys, those who long since projected the present Crisis, and influence the Councils of America, have views very distant from Accomodation. I am, Sir, Your most Obedient humble Servant

Thos Gage

